Title: To George Washington from Henry Knox, 22 March 1782
From: Knox, Henry,Morris, Gouverneur
To: Washington, George


                        
                            Sir
                            Morris-County 22d March 1782.
                        
                        We did ourselves the honor to write to your Excellency from Elizabeth-Town on the 16th instant, after which,
                            we concluded it necessary to retire from thence, as some people might have been induced, from a suppos’d neutrality, to
                            have had improper communications with the Enemy. Mr Skinner proceeded to New-York on that day, but from bad weather was
                            not able to return untill the 20th. We have enclos’d a letter from General Clinton to your Excellency, a copy of his
                            answer to ours of the 16th, and our reply to him of the 21st. We shall be punctual on our parts as to the time, and shall
                            be happy to receive any further instructions you may think proper to give us. We have the honor to be with the greatest
                            respect Your Excellencys most Obedient and Humble Servants
                        
                            H. Knox
                            Gouvr Morris

                        
                     Enclosure
                                                
                            
                                Gentlemen,
                                New-York 18 March 1782
                            
                            I am favored with your Letter dated the 16th instant, and am extremely concerned that mine to General
                                Washington of the 7th did not arrive at Philadelphia time enough to prevent your Journey. It must however have been
                                retarded in its passage by some delay on your side the Water, as Capt. Daytons receipt of it is
                                signed on the 9th. 
                            Altho my reasons for wishing to defer the meeting of the commissioners, to the 10th of next month still
                                    subsists. Yet as I am unwilling to expose you to an inconvenience by so long a delay, I am
                                desirous of accomodating you by naming a nearer day and have accordingly appointed Thursday the 28th instant for my
                                commissioners to proceed from hence to Elizabeth-Town, which being the earliest my occasions can admit, will I hope be
                                agreeable to you. I am Gentlemen Your most obedient and Most humble
                            
                                H. Clinton
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Morris County March 21 1782
                            
                            We had the honor to receive your Excellencys letter of the 18th this morning. We lament the delay of your
                                letter to General Washington, principally as it may have tended to your Excellencys inconvenience. We pray you to
                                believe sir, that we are perfectly sensible of your polite attention, to the circumstances of our situation.
                            We shall do ourselves the honor to meet your Excellencys commissaries at Elizabeth Town on the 28th
                                instant. With great respect We are sir Your most obedient and Humble Servants
                            
                                H. Knox
                                Gouvr Morris
                            
                        
                        
                    